DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed over the prior art of record.
Prior art of record, at best teaches using separate GDT (gas discharge tube) devices and MOV (metal oxide varistor) devices connected between terminals of the element to be protected.  
Current invention teaches a protection device, wherein a tubular ceramic part having a first end coupled to a first electrode and a second end coupled to a second electrode, a tubular metal oxide varistor (MOV) having a first end coupled to the second electrode and a second end coupled to a third electrode, wherein the tubular MOV includes a central cavity aligned with a central cavity of the tubular ceramic part, and wherein the central cavity of the tubular MOV and the central cavity of the tubular ceramic part contains an inert gas.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Coyle, Jeong et al., Webb, Toda et al., Cunningham et al., Chen, and Vo et al., teach protection devices having MOVs and/or with gas discharge tubes.  They, however, do not teach the above claimed structures taught by the current invention.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994.  The examiner can normally be reached on 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833